i          i      i                                                                   i        i      i




                                 MEMORANDUM OPINION

                                         No. 04-07-00611-CV

                        IN THE INTEREST OF S.R., L.L. and S.R., Children

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-PA-01649
                              Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 18, 2008

DISMISSED FOR WANT OF PROSECUTION

           On May 1, 2008, this court ordered appellant to show cause in writing by May 12, 2008, why

this appeal should not be dismissed for want of prosecution. Appellant did not respond. The appeal

is dismissed for want of prosecution. See TEX . R. APP . P. 38.8(a)(1), 42.3. It is ordered that no costs

shall be assessed against appellant in relation to this appeal because she qualifies as an indigent

under TEX . R. APP . P. 20.

                                                        PER CURIAM